NAMOASO2 ‘LO 1EMASBL8 RW ARM, Qocument 16 Filed 11/12/19 Page 1of1 Page ID #:56

OR OF PARTY APPEARING IN PRO PER
Ronald Appel, Esq. SBN 132023
APPEL & APPEL

2522 Chambers Road

Tustin, CA 92780

(714) 573-4090
attorneyrappel@gmail.com

ATTORNEY(S) FOR: Defendants Gust Katsivalis, Fara Giannetakis

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CARMEN JOHN PERRI, an individual, CASE NUMBER:

 

2:19-cv-08348-JFW-AFM
Plaintiff(s),

 

GUST KATSIVALIS, an individual; FARA

 

Sas . CERTIFICATION AND NOTICE
GIA KIS, :and D 1-10,
a hanes IS, an individual: and DOES 1-10 OF INTERESTED PARTIES
, Defendant(s) (Local Rule 7.1-1)

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Defendants Gust Katsivalis, Fara Giannetakis

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY CONNECTION / INTEREST
Carmen John Perri Plaintiff
Gust Katsivalis Defendant
Fara Giannetakis Defendant

11/12/2019
Date Signature Voi

 

Attorney of record for (or name of party appearing in pro per):

Defendants Gust Katsivalis, Fara Giannetakis

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
